Citation Nr: 1125800	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-42 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine.

3.  Entitlement to an increased evaluation for right knee strain, currently evaluated as noncompensable, to include whether the reduction, effective November 12, 2008, was proper.

4.  Entitlement to an increased evaluation for left knee strain, currently evaluated as noncompensable, to include whether the reduction, effective November 12, 2008, was proper.

ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to an increased evaluation for right and left knee strain, currently evaluated as noncompensable, to include whether the reductions, effective November 12, 2008, were proper are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD was not productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's lumbar degenerative disc disease is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees; and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an evaluation greater than 10 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, there is no need to discuss whether VA met the VCAA notice requirements.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  He was provided the opportunity to present pertinent evidence and testimony throughout all stages of his claim and appeal.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Id.  Thus, the Board may address the merits of his appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

To accord justice to exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. §§ 3.321(b).

PTSD

Regulations establish a General Rating Formula for rating psychiatric disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130, however, demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

With regard to psychiatric disorders, regulations provide that the frequency, severity, and duration of psychiatric symptoms must be considered as well as the length of, and the veteran's ability to adjust during periods of remission.  The evaluation assigned must be based on all the evidence of record that bears on occupational and social impairment and not merely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  Finally, the evaluation assigned to a psychiatric disorder depends on the occupational and social impairment actually caused by psychiatric symptoms.  38 C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which addresses PTSD, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id.

A Global Assessment of Functioning score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting DSM-IV).  A global assessment of functioning score of 41 to 50 reflects the presence of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job) and/or some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). A global assessment of functioning score between 51 and 60 indicates that the veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Global assessment of functioning scores ranging between 61 to 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.". See 38 C.F.R. § 4.130.  VA's Rating Schedule employs nomenclature based upon the DSM- IV, which includes the global assessment of functioning scale.  

In November 2008, the Veteran filed a claim for service connection for PTSD.  In May 2007 he was afforded a VA general medical examination, which did not address psychiatric disorders.  It did, however, note that he had recently been employed as a detention office, and after three months had not missed any days of work.

The Veteran sought VA psychiatric treatment and was diagnosed with provisional PTSD and Depression in July 2008.  On mental status examination he was fully oriented, had normal speech, and was not suicidal or homicidal.  His mood was sad and irritable, and his affect was "very sad."  He denied hallucinations and delusions.  Cognitively, he had difficulty remembering dates.  He was assessed with an initial GAF of 45.

In October 2008, he reported some improvement with sleep, but continued to be hypervigilent in public and reported carrying out safety rituals every night.  He also described daily intrusive memories.  He was assessed with a GAF of 50 and was provided prescription medication to address his PTSD.

By November 2008, the Veteran reported improvement-feeling less emotional, and sleeping better.  He continued to complain of significant irritability, daily intrusive thoughts, and guilt.  He was diagnosed with an anxiety disorder, and assessed with a GAF of 55.  His prescription medications were increased and he was encouraged to attend counseling.

In January 2009 the Veteran underwent psychiatric testing during a mental health PTSD consultation.  Testing revealed the Veteran re-experienced his traumatic events, avoided stimuli that reminded him of Iraq, was significantly hypervigilent, and moderately irritable.  He reported using alcohol to control his psychiatric symptoms.  The VA psychologist noted the Veteran's PTSD symptoms caused him moderate distress, moderate social impairment, and mild occupational impairment.  He reported getting along well with his co-workers, but that he experienced a lot of irritability dealing with inmates.  On one occasion he admitted "putting his hands on" an inmate (without injury).  He was diagnosed with chronic PTSD, and assessed with a GAF score of 60.

By February 2008, the Veteran reported his prescription medication had helped his mood, irritability, and sleep.  He also reported that it eliminated his nightmares.  He continued to work as a correctional officer and "generally like[d] his job."  He reported losing his temper with an inmate the prior week, but did not feel that his PTSD symptoms were made worse through his employment.  He was not yet receiving counseling for his PTSD.  He had a constricted affect and was avoidant in talking about sad topics.  He was assessed with a GAF of 65.

In March 2009, the Veteran was afforded a VA PTSD examination; his claims file and medical records were reviewed in conjunction with the examination.  He described his marital and familial relationships as "having some difficulties" prior to psychiatric treatment.  Subsequent to treatment he felt the relationships were doing reasonably well.  He reported hypervigilance in public, but described his quality of social relationships as "good."  He socialized outside the home several times per week.  The examiner noted he had mild impairment in psychosocial functioning.  On psychiatric examination, the Veteran was clean and neatly groomed.  His speech was unremarkable, as were is thought process and thought content.  His affect was normal and he denied delusions or suicidal thoughts.  He had difficulty with insomnia, although with medication he was able to get roughly seven hours of sleep a night.  He denied panic attacks and ritualistic or obsessive behavior.  He did report some homicidal ideation toward the man who impregnated his daughter, but had no plan to harm anyone.  He did not have a history of episodes of violence, and had good impulse control.

The Veteran had no problems with his activities of daily living.  His remote, recent and immediate memories were normal.  Upon trauma exposure testing, the examiner found that the Veteran's PTSD did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  At the time of the examination, the Veteran continued to be employed as a corrections officer.  He denied missing any time from work in the preceding year due to his PTSD.  He was diagnosed with PTSD in partial remission (at the present time and with current treatment).  He was assessed with a GAF score of 62.  The examiner noted that he was restricted in his functional status and quality of life in the past, but that he was almost completely normal at the (then) present time except for some hypervigilance and irritability.  

By May 2009, the Veteran was receiving both therapy and medication for his PTSD, and he was able to sleep through the night, and did not have intrusive dreams.  He reported a better mood and less irritability.  He still had some hypervigilence and an easy startle response.  His medication was reduced.  He was assessed with a GAF of 63.

After his reduction in medication, in July 2009, he reported two altercations with inmates in prison.  He believed he had to get psychical as part of his job as both incidents were provoked by inmates assaulting him.  He did not have improvement with hyperarousal or difficulty in crowds.  He had increased his alcohol consumption as a way to deal with his symptoms.  He did not want an increase in his medication.  He was assessed with a GAF of 65.

In August 2009, the Veteran reported improved mood and irritability.  He showed a full range of affect and used humor during his mental status examination.  The nurse-practitioner noted an improvement of his symptoms, but he was kept on his medications.  He was assessed with a GAF of 70.  By September 2009 he had overall improvement with his symptoms and he terminated his individual psychotherapy.

By February 2010, the Veteran had returned to supportive therapy.  He continued to have improvement with sleep and disruptive dreams.  He had some irritability, but was able to manage it better.  He stated he continued to occasionally lose his temper at work, but that he was doing fairly well at work overall.  On mental status examination he was overly jovial, and the nurse-practitioner felt that he was minimizing his symptoms, and that without treatment he would likely decline.  He was assessed with a GAF of 55.

After a review of the evidence of record, the Board finds that the Veteran was appropriately rated at a 30 percent evaluation for his PTSD.  During the appeal period, the record shows evidence of hypervigilance, sleep disturbance and irritability consistent with a 30 percent disability evaluation.  The evidence during this period does not, however, demonstrate occupational and social impairment with reduced reliability that would be consistent with a disability warranting a 50 percent rating.  There was no evidence of a flattened affect; circumstantial, circumlocutory or stereotyped speech, impaired memory, impaired judgment or disturbances of motivation and mood were shown to warrant a higher rating for this period.  While the Veteran reported homicidal ideation regarding the man who had impregnated his daughter, he did not have any intent.  He was noted to have moderate social impairment and mild occupational impairment due to his PTSD symptoms.  Overall, the record reflects that the Veteran's symptoms have improved since his initial July 2008 VA treatment.

The Veteran's GAF scores have varied between 45 (serious) and 70 (mild), with most falling in the moderate range of difficulty in social or occupational functioning and an impairment in reality testing or communication or major impairment in several areas such as work, family relations, judgment thinking or mood.  In this case, the low score of 45 was assigned prior to the Veteran's claim for service connection and prior to any psychiatric treatment.  Immediately upon treatment the Veteran's symptoms improved.  

The Board concedes that the global assessment of functioning scores of 45 and 50 arguably are supportive of a 50 percent rating.  Significantly, however, the Veteran's actual symptoms are more probative in addressing the rating question.  Using a numbered score on the global assessment of functioning scale to assign symptoms to a patient that were neither diagnosed nor observed, and then using those unobserved symptoms to determine a rating is inaccurate and inappropriate.  The Board finds the psychiatrists' observations and specific statements regarding the Veteran's symptoms to be most probative in determining his rating.  Psychiatric records continuously noted normal speech.  The Veteran has denied panic attacks.  There is no evidence of impairment of memory, abstract thinking or judgment.  While he was noted to be "very sad" prior to treatment, he quickly reported improvement.  Significantly, the Veteran has reported good social interaction and "ok" work relationships.  While he has been irritable and even physical with inmates at the prison where he works, he has explained that the altercations were always the result of an inmate physically assaulting him.  Overall, the symptoms described throughout his psychiatric treatment do not reflect that a rating in excess of 30 percent is warranted throughout the claims period.  There has been noted improvement in his symptoms since he began treatment.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, including pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Board finds that the Veteran's statements are credible in his descriptions of psychiatric symptoms.  The Veteran has described impaired sleep, hypervigilance and irritability.  He has also described improvement with all of these symptoms beginning as soon as he sought treatment in July 2008.  While the Board realizes that the Veteran believes his symptoms are more severe than contemplated by a 30 percent rating, the symptoms that the Veteran has described do not meet the criteria for an increased rating.

The Veteran's disability picture is not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Here, as discussed above, the rating criteria for the service-connected posttraumatic stress disorder reasonably describe the Veteran's disability level and symptomatology.  There is no evidence the Veteran has been hospitalized for his PTSD, and he has not lost any time from work due to his PTSD.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluations is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Spine

In December 2009, the Veteran filed an increased rating claim for low back disorder, which he believed was due to driving a truck over bumpy roads for 18 hours a day during his service in Desert Storm.  The Veteran has a 10 percent evaluation for degenerative disc disease and degenerative joint disease of the lumbosacral spine from January 1, 2007 (the first day following his last day of active duty service).

The Veteran's service-connected lumbar spine disability is currently evaluated under Diagnostic Code 5242 (degenerative arthritis of the spine).  The General Rating Formula for Diseases and Injuries of the Spine applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees. Normal left and right rotation is from zero to 80 degrees. The normal combined range of motion for the cervical spine is 340 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

A VA general medical examination from May 2007 showed the Veteran complained of low back pain at the S1 level that would radiate to his buttocks but not his legs.  He experienced stiffness, but not weakness.  He had occasional flare-up of pain with heavy lifting.  He reported that his low back did not affect his occupation or daily activities.  On physical examination his range of motion of his lumbosacral spine was flexion from zero to 85 degrees, extension from zero to 30 degrees, and right and left lateral flexion from zero to 30 degrees.  His right and left lateral rotation was also from zero to 30 degrees.  Further flexion was impeded by pain.  He had mild tenderness at the S1 level paraspinal area, but without muscle atrophy or spasm.  After repetition of range of motion testing he did not have additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  The Veteran did not have any episodes of incapacitation in the prior 12 months.

A May 2007 x-ray was read to show mild osteophytic spurring, scoliosis, and joint space narrowing of the L5-S1.

In January 2010, the Veteran was afforded an additional VA spine examination; his claims file was not reviewed in conjunction with the examination, but his medical records were reviewed.  He reported a moderate ache in his low back with constant daily pain in his left lower back.  He also complained of stiffness in the morning.  He denied radiation and flare-ups.  He denied fatigue, decreased motion, weakness, and spasms.  He also stated he had not had any incapacitating episodes in the preceding year.  On physical examination, his gait and posture were normal.  There was no atrophy, tenderness, spasm or guarding on examination; however, the examiner selected "yes" in response to "Is there muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour?"  This appears to be in error based upon the repeated indications that the Veteran did not have an abnormal gait, abnormal spinal contour, tenderness, or spasm. 

Range of motion testing showed the Veteran had flexion from zero to 90 degrees, extension from zero to 35 degrees, bilateral lateral flexion and bilateral lateral rotation from zero to 35 degrees.  There was objective evidence of pain on active range of motion.  There was additional loss of motion due to pain upon repetitive range of motion testing-the Veteran's flexion decreased to 85 degrees.  

A general rating formula evaluates diseases and injuries of the spine based upon limitation of motion.  These criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial evaluation in excess of 10 percent for lumbar spine arthritis.  In order to warrant a rating in excess of 10 percent, the evidence must show that the Veteran's lumbar spine arthritis is productive of limitation of forward flexion of the thoracolumbar spine between 30 and 60 degrees or a combined evaluation of 120 degrees or less.  The Veteran's flexion has been, at worst, 85 degrees, and his combined range of motion has been, at worst, 235 degrees.  None of the findings regarding a loss of forward thoracolumbar flexion or a loss of combined range of motion meet the criteria needed for a 20 percent evaluation under Diagnostic Code 5242.  

Additionally, there is competent evidence that the Veteran does not have muscle spasm or guarding that has resulted in an abnormal gait or abnormal spinal contour.  While the January 2010 examiner marked "yes" in response to this question, during the preceding examination the examiner noted that the Veteran did not have muscle spasm, tenderness or guarding.  Additionally, the Veteran has denied weakness and spasm, and the examiner noted the Veteran did not have an abnormal contour of the spine and that he had a normal gait.  Therefore, it is obvious that the "yes" was in error.  Thus, the Veteran does not meet the criteria to warrant a 20 percent evaluation based upon this criteria.

The Veteran has been diagnosed with degenerative disc disease, and has indicated he has radiation of pain to his buttocks in May 2007.  By January 2010, however, the Veteran denied radiation.  There have been no objective signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  In the January 2010 VA examination report, the examiner did not note radiculopathy symptoms and the neurological examination did not note any abnormalities.  There is no competent evidence to refute this clinical finding of no intervertebral disc syndrome to include the Veteran's own statements.  The Veteran has not had any incapacitating episodes according to his own statements.

In considering the DeLuca factors, the evidence of record does not establish that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current 10 percent evaluation.  See May 2007 and January 2010 VA examination reports.  In the May 2007 VA examination report, the examiner stated that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  In the January 2010 VA examination report, the examiner stated the Veteran had painful motion, which upon repetition, caused a loss of motion in the Veteran's flexion-which reduced to 85 degrees.  This loss of motion does not result in a higher evaluation under the relevant rating criteria.  Moreover, it bears repeating that under the regulation the general rating criteria are controlling regardless of whether there are symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The symptoms presented by the Veteran's lumbar spine arthritis are fully contemplated by the rating schedule.  In fact, the Veteran's flexion falls squarely into the 10 percent evaluation.  His combined range of motion is actually better than what the 10 percent evaluation contemplates.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is also no evidence throughout the appeal that the Veteran's lumbar spine arthritis has necessitated frequent hospitalization, or has caused a marked interference with employment.  At the January 2010 VA examination, the Veteran reported that he had not lost any time from work due to his lumbar spine disability.  The 10 percent evaluation contemplates the Veteran's loss of productivity and efficiency.  See 38 C.F.R. § 4.1.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine is denied.


REMAND

Reduction-Bilateral Knees

The regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2010).  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  Prior to reducing a Veteran's disability rating, VA is required to comply with several VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, those considerations are applicable only for ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  38 C.F.R. § 3.344(c).  Reexaminations disclosing improvement, physical or mental, in disabilities will warrant a reduction in rating.

Under those criteria regarding reductions, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly shows a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b).

In this case, however, the 10 percent ratings for bilateral knee strain were in effect for less than 5 years, from January 1, 2007 to November 12, 2008.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable. 

An examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2010).  The question is thus whether an examination had shown an improvement warranting reduction in the rating.

The Veteran filed his claim for increased ratings for his bilateral knees on November 12, 2008.  He was afforded a VA joints examination in March 2009.  A November 2009 rating decision reduced his bilateral knee strain ratings from 10 percent to noncompensable.

On review, it appears that the RO did not comply with the procedural requirements of 38 C.F.R. § 3.105(e).  The RO did not provide a rating proposing the reduction.  38 C.F.R. § 3.105(e).  The Veteran was not notified of the contemplated action or given 60 days to present additional evidence to show that compensation should be continued at the present level.  Id.  The Veteran was also not informed that he could have a predetermination hearing.  38 C.F.R. § 3.105(i).  

Additionally, the RO reduced the Veteran's bilateral knee strain ratings to noncompensable effective November 12, 2008, the date the Veteran filed his claim for an increased rating.  As reductions are based upon examinations, the RO could not have had evidence of a material improvement until March 2009.

As the Veteran's claim for an increased rating for his bilateral knee strains is inextricably intertwined with the determination as to whether his ratings for bilateral knee strain should have been reduced, the bilateral knee issues have been addressed as condensed issues regarding rating and are remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As the Veteran was last provided a VA joints examination in March 2009, on remand, he should be scheduled for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide all required notice of the laws and regulations governing rating reductions, including in accordance with 38 C.F.R. § 3.105(e).

2.  The RO/AMC should schedule the Veteran for an appropriate VA medical examination to determine the severity of his bilateral knee strain.  The claims file and a copy of this remand must be provided for the examiner for review.  The examiner must discuss the frequency and duration of flare-ups, any incapacitation during flare-ups, and any restriction on employment or daily activities.  All tests, including range of motion tests, should be completed in accordance with the latest Disability Examination Worksheet for rating disorders of the musculoskeletal system.  All findings should be fully documented and explained in detail.

The examiner is to render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knees, right ankle, and right wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner is to address whether, and to what extent, the Veteran experiences any functional loss due to pain and/or any of the other symptoms during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner is to identify all impairments affecting the knees.  The examiner should indicate whether arthritis is present, and whether there is recurrent subluxation or lateral instability of the knees.  If instability of the knees is present the degree of that impairment should be classified as either "slight," "moderate," or "severe."

3.  The RO/AMC is to advise the Veteran that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for an ordered examination, documentation should be obtained and added to the claims folder which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC should readjudicate the claims of what evaluation is warranted for the Veteran's bilateral knee strains, to include whether a reduction is warranted.  Procedures laid out in 38 C.F.R. § 3.105 should be followed if the RO/AMC determines a reduction is necessary.  If any claim is denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


